In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                        No. 07-21-00265-CR
                                        No. 07-21-00266-CR


                            DAKOTA ELLIS HEATH, APPELLANT

                                                 V.

                              THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 251st District Court
                                   Potter County, Texas
  Trial Court No. 78453-C-CR, 78714-C-CR (Counts I & II), Honorable Ana Estevez, Presiding

                                        February 22, 2022
                                MEMORANDUM OPINION
                        Before QUINN, C.J., and PARKER and DOSS, JJ.


      Appellant, Dakota Ellis Heath, appeals his conviction for evading arrest or

detention using a vehicle,1 conviction for invasive visual recording (count 1),2 and from

the trial court’s order placing him on deferred adjudication community supervision for the

offense of invasive visual recording (count 2). Pending before this Court is Appellant’s


      1   See TEX. PENAL CODE ANN. § 38.04(b)(2)(A).
      2   See TEX. PENAL CODE ANN. § 21.15(c).
motion to voluntarily dismiss the appeals. As required by Rule of Appellate Procedure

42.2(a), the motion to dismiss is signed by Appellant and his attorney. As no decision of

the Court has been delivered, the motion is granted and the appeals are dismissed. No

motions for rehearing will be entertained and our mandates will issue forthwith.


                                                       Per Curiam


Do not publish.




                                            2